CHAPMAN, Circuit Judge,
dissenting:
I respectfully dissent.
In a disparate treatment case, a prima facie case may be established by direct evidence of discrimination or by indirect evidence whose cumulative probative force, apart from the presumptuous operation, would suffice under the controlling standard to support as a reasonable probability the inference that but for the claimant’s race he would have been promoted. Lovelace v. Sherwin-Williams Co., 681 F.2d 230, 242 (4th Cir.1982). Absent such evidence, however, the claimant must resort to the McDonnell Douglas presumption with all its ensuing complexities.
Here, plaintiff presented no such independent evidence and necessarily must resort to the McDonnell Douglas formulation to establish his prima facie case of employment discrimination. Under this formulation, an alleged discriminatee must show (i) that he belongs to a racial minority; (ii) that he applied and was qualified for a job for which the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and (iv) that, after his rejection, the position remained open and the employer continued to seek applicants from persons of plaintiff’s qualifications. McDonnell Douglas v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). In establishing this model, however, the Supreme Court noted that “the facts necessarily will vary in Title VII cases, and the specification above of the prima facie proof required from the [plaintiff] is not necessarily applicable in every respect in differing factual situations.” Id. at 802 n. 13, 93 S.Ct. at 1824 n. 13.
The underlying factual situation in McDonnell Douglas is quite different from *641the present factual situation. In McDonnell Douglas, proof of a prima facie case was not seriously contested. Plaintiff applied for a mechanics position for which he was qualified and was rejected. After his rejection, the position remained open— thus, the fourth McDonnell Douglas requirement in the prima facie proof scheme.
As noted by the majority and explained by the Supreme Court in International Brotherhood of Teamsters v. United States, 431 U.S. 324, 358 n. 44, 97 S.Ct. 1843, 1866 n. 44, 52 L.Ed.2d 396 (1977), while the McDonnell Douglas four prong scheme does not require direct proof of discrimination, it does require that the alleged discriminatee at least show that his rejection “did not result from the two most common legitimate reasons on which an employer might rely to reject a job application: an absolute or relative lack of qualifications or the absence of a vacancy in the job sought.” Therefore, in a factual situation where persons apply sporadically for a vacant position and are rejected before all applicants are interviewed, it becomes important in establishing a prima facie case of discrimination that the plaintiff applied and was qualified but was rejected only to have the job remain open and later be filled by a person of equal qualification. Leaving the job open is the element that justifies the presumption of racial discrimination and makes a prima facie case. By not hiring a qualified black and continuing to search for a qualified person, other than a black, the employer has acted in such a way as to justify the presumption of discrimination and to require the employer to explain its action.
Plaintiff, seeking a promotion, was one of five persons who applied for the position of full-time deputy commissioner, the second highest level position in the Virginia Department of Mental Health and Mental Retardation. These five were all found qualified and Holmes was tied for the third most qualified finalist.1 All five were interviewed and Cullum, who ranked lower than the plaintiff in the preliminary screening, was chosen. The defendant justified his choice on the grounds of municipal government and local community experiences. The defendant’s acceptance of Cul-lum and rejection of the plaintiff and the other three applicants was simultaneous, and the job did not remain open. Thus, contrary to the fact pattern in McDonnell Douglas, an employer in this situation would not give as a legitimate reason for rejection that there was no vacancy. Instead, the promotion method was one where a vacancy remained open only until one of the five qualified and interviewed finalists was chosen.
The question, therefore, becomes whether the McDonnell Douglas four prong proof scheme is applicable in factual situations like this and, if so, how might it be modified to insure proof of a prima facie case.
In a case of alleged discrimination in promotion, where there is no position which remains open after an applicant is rejected, this court has applied the McDonnell Douglas scheme but in a modified fashion. For example, in Wright v. National Archives & Records Service, 609 F.2d 702 (4th Cir.1979), where the alleged discrimi-natee, after training for a promotion, was denied the promotion, this court modified the fourth prong of the scheme to read “that, after his rejection, the position remained available by promotion to others of his qualification.” In Wright, however, the promotion of concern was initially to a higher government rating (GS-9) so as to qualify the trainee for some special project. By not passing the training and thus not qualifying for the higher rating and promotion, the vacancy for the special project for which he was to be assigned, of course, remained open for a qualified individual— thus, the fourth prong.
*642In Page v. Bolger, 645 F.2d 227 (4th Cir.1981), a black postal employee, applying for a supervisory position, went through a similar screening and interview process as the plaintiff, and too, was rejected. This court, without explanation, held that the evidence showed that Page made out a prima facie case under the four prong McDonnell Douglas proof scheme, without-modification.
The majority here, as well, applied the four prong scheme, holding unquestionably that plaintiff met the first three prongs and justifying the fourth prong on the grounds that the language “position remained open” meant that the position was simply “not abolished.” In essence, the majority held that it is enough for a plaintiff in this fact situation to prove a prima facie case by showing only that he is black, that he applied and was qualified for the promotion he sought, and that he was rejected.
Although I agree that the McDonnell Douglas four prong proof scheme for a prima facie case is a sensible, orderly way to evaluate the evidence in disparate treatment cases like this one, I do not believe that proving the first three prongs alone is sufficient to establish a prima facie case under this fact pattern. Being a rejected qualified minority applicant does not create a presumption that the employer discriminated against him without something more.
When applicants are initially screened before an interview, all interviewees are of course qualified for the position. Thus, in this situation, being qualified creates no inference of discrimination. Furthermore, adding the fact that the applicant was not chosen similarly creates no inference of discrimination. The sole characteristic the applicant possesses that in any way hints at discrimination is that he belongs to a minority.
As dis.cussed above, in McDonnell Douglas it was important that even though the applicant was qualified and available, the employer continued to look for a person of equal qualification to fill the job after he had rejected the applicant. The fact that “the job remained opened” adds credence to the applicant’s claim that he was discriminated against because of his race and for reasons other than his lack of qualifications or lack of vacancy. Without such a fact pattern, there is nothing to suggest possible discrimination except that a qualified minority applicant was rejected.
In United States Postal Service Board of Governors, Petitioner v. Louis H. Ai-kens, 460 U.S. 711, 103 S.Ct. 1478, 75 L.Ed.2d 403 (1983), the Supreme Court stressed that the McDonnell Douglas proof scheme does not require direct proof of discrimination to prove a prima facie case-of discrimination. However, the Supreme Court’s opinion in Aikens did not preclude us from requiring at least some indirect evidence of discrimination, even though that evidence might not meet the standard as defined in Lovelace for proving a prima facie case without the McDonnell Douglas presumption. Under the facts of this case, therefore, for the plaintiff to establish a prima facie case, he should introduce into evidence at the very least a scintilla of indirect evidence of discrimination which would act to add credence to his claim that he was discriminated against because of race or for reasons other than a lack of qualifications or vacancy. Otherwise, in every case where a prescreened and, hence, qualified minority applicant interviews for a position and is rejected, employers will be forced unduly to defend their choice in a court.
Here, the district court stated that it found no evidence of discrimination. This finding is not clearly erroneous and is protected by Federal Rule of Civil Procedure 52(a).
Even if the plaintiff has made out a prima facie case, however, defendant moved to dismiss the case under Rule 41(b) of the Federal Rule of Civil Procedure which requires that the judge, as the trier of fact, weigh and consider all of the evidence and he may sustain the motion even though the plaintiff may have presented a prima facie case. See 5 Moore’s Federal *643Practice § 41.13(4) (2d ed. 1984). exactly what the trial judge did. This is
In Aikens, the Postal Service argued that an employee who showed only that he was black, had applied for a job for which he was qualified, and was rejected had not established a “prima facie” case of employment discrimination under Title VII. However, the Supreme Court held that the establishment of the prima facie case no longer was in issue because the defendant “had done everything that would be required of him if the plaintiff had properly made out a prima facie case.” 460 U.S. at 715, 103 S.Ct. at 1482. The district court in Aikens had before it not only plaintiffs proof of a prima facie case but defendant’s legitimate, nondiscriminatory reasons for not selecting the plaintiff. When a defendant responds to the plaintiff’s proof by offering evidence of the reason for the plaintiff’s rejection, the fact finder must then decide whether the rejection was discriminatory within the meaning of Title VII. Id. At this stage, the McDonnell Burdine presumption “drops from the case”, Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 1094, 67 L.Ed.2d 207 (1981), and “the factual inquiry proceeds to a new level of specificity.” Id. at 255, 101 S.Ct. at 1095. The new factual inquiry becomes “whether the defendant intentionally discriminated against the plaintiff.” Id. at 253, 101 S.Ct. at 1093.
Here, the district court had before it the plaintiff’s case-in-chief, the pretrial order, and all of the exhibits. Defendant’s exhibits 8a (interview evaluation worksheets) and 10a (letter of rejection to Holmes) revealed the defendant’s reasons for not selecting the plaintiff. Although part of the reason is claimed to be subjective,2 this court, in Page v. Bolger, supra, held that “the mere fact that subjective criteria are involved in the reason articulated by an employer does not prevent according it sufficient rebuttal weight to dispel the inference of discrimination raised by the prima facie case.” Page v. Bolger, 645 F.2d at 230. Local community and municipal government experience is not subjective and is the reason given in the letter. Holmes testified that Bevilacqua advised Holmes that subjective elements may have entered into the selection process.
From the following excerpt of the district court’s holding, it is apparent that it considered the defendant’s reasons for rejection and was not persuaded that the defendant made an error in rejecting the plaintiff.
I have, of course, examined the exhibits in the case. I have been familiar with the case since it was filed and have followed the case along and have had a final pre-trial conference, and have gone over with the lawyers the pertinent facts in the case. And I am not in a position to say that there is evidence from which I can conclude that a mistake was made.
Thus, the issue at that point should have shifted away from whether a prima facie case had been established and to the question of whether the defendant intentionally discriminated against the plaintiff. Although the district court did not cite Ai-kens for this proposition and thereby make it known that it made this shift, I believe that it amply responded to this issue and found no evidence of intentional discrimination. Therefore, I find that the district *644court properly granted defendant’s motion to dismiss under Rule 41(b).

. The ranking was done by Donna Shumate, an employment supervisor in the department, who was not involved in the hiring decision and made her rankings from materials submitted to her by the applicants.


. Letter of Bevilacqua to Holmes of June 7, 1983:
Thank you very much for applying for the position of Deputy Commissioner for the Department of Mental Health and Mental Retardation. Your understanding of my style and operation requirements is obviously well understood. I appreciate your straight forward responses to my questions because they reflect your clear understanding of the mission of the Department.
It is my judgement that we need in the Central Office, the skill and experience that comes from municipal government and local community experience. For this reason, I am selecting Howard Cullum for the position of Deputy Commissioner. It was a difficult choice and I appreciate the support you have provided to the Department.